UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 7, 2014 Hipcricket, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 110 110th Avenue NE Bellevue, WA98004 (Address of Principal Executive Offices) (855) 423-5433 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This amendment amends and restates in its entirety the Company’s Current Report on Form 8-K furnished to the Securities and Exchange Commission January 7, 2014 (the “Original Form 8-K”).The press release dated January 7, 2014 attached to the Original Form 8-K as Exhibit 99.1 contained formatting errors in the line item descriptions on the Consolidated Statements of Operations for the three and nine months ended November 30, 2013.The press release issued over the wire services did not contain this formatting error and was in correct form. Item 2.02Results of Operations and Financial Condition On January 7, 2014, Hipcricket, Inc. issued a press release announcing the results of its operations for the third quarter ended November 30, 2013.The full text of the press release is attached as an exhibit to this report. Item 9.01Financial Statements and Exhibits (d)Exhibits No.Description 99.1Press Release issued January 7, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Hipcricket, Inc. (Registrant) Date: January 8, 2014 By: /s/ Thomas J. Virgin Thomas J. Virgin Chief Financial Officer
